DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 22, 2021, has been entered.

 Response to Amendment
Applicant’s amendment filed with the RCE has been entered. The specification and claim 1 has been amended as requested.  Claims 6-10, 12, and 13 have been cancelled.  Thus, the pending claims are 1-5 and 11.  
Said amendment is sufficient to overcome the objection to the specification as set forth in section 4 of the last Office action (Final Rejection mailed September 22, 2020).  Additionally, said amendment overcomes the claim rejections under 35 USC 112 as set forth in sections 9, 11, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the flexible cables” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the claim previously recites only “a flexible cable” not a plurality of flexible cables.  
Claim 1 is also indefinite because it is unclear how a single cable can be woven in a plain weave.  By definition, a plain weave comprises warps and wefts interwoven at right angles to each other, which would require, at a minimum, two cables - one for the warp direction and one for the weft direction.  
Claims 2-5 and 11 are also rejected for their dependency upon claim 1.
Claim 4 stands indefinite for the recitation of “at least each intersection of the flexible cable with the first textile material layer.”  (See section 10 of the last Office action.)  It is unclear 
To overcome said rejection, it is suggested applicant amend claim 1 to recite “the flexible cable being tied to the first textile material layer of the surface layer to form an intersection thereof by ties of the textile material layer.”

Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive. 
Specifically, applicant traverses the indefinite rejection of “intersection” by asserting the cables are equivalent to wefts that are passed through warp fibers of the textile material, wherein said warp fibers are equivalent to the recited ties (RCE, page 5, 6th paragraph). This interpretation of the warp and wefts with respect to the cables and ties does not appear to be enabled by the specification.  Thus, applicant’s traversal is found unpersuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose floor or bath mats:
US 2018/0125277 issued to Sustar et al.
DE 202006013996 assigned to Ploucquet Holding GMBH.
WO 2004/021846 issued to Alvera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        April 8, 2021